Citation Nr: 0525035	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-25 911	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Whether new and material evidence has been presented to 
reopen a previously denied claim of service connection for a 
right shoulder disability.  



ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from March 1978 to December 
1997.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
which determined that new and material evidence had not been 
submitted sufficient to reopen a previously denied claim of 
service connection for a right shoulder disability.  

In November 2003, the RO received the veteran's application 
for vocational rehabilitation.  It does not appear that the 
RO responded to that application.  As such, the matter of 
entitlement to vocational rehabilitation is referred to the 
RO for appropriate action.  

The reopened issue of service connection for a right shoulder 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2000 decision, the Board denied service 
connection for a right shoulder disability.

2.  Evidence submitted since the February 2000 Board 
decision, is not cumulative of evidence previously submitted 
to agency decision makers, relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
for service connection for a right shoulder disability.




CONCLUSION OF LAW

Evidence received since the February 2000 Board decision is 
new and material, and the claim of service connection for a 
right shoulder disability is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veteran's Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  In this 
case, the RO had a duty to notify the veteran what 
information or evidence is needed in order reopen a claim for 
service connection for a right shoulder disability.  In the 
decision below, the Board has reopened the veteran's claim of 
service connection for a right shoulder disability, and 
therefore, regardless of whether the requirements of the VCAA 
have been met in this case, no harm or prejudice to the 
appellant has resulted.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II.  Relevant Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  To reopen a previously disallowed 
claim, new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

III.  Factual Background and Analysis

The veteran asserts that he has a current right shoulder 
disability which was initially incurred during active 
service.  

As reflected on his DD Form 214, the veteran served on active 
duty for twenty years, from March 1978 to December 1997, with 
two months of prior active service.

A careful review of the veteran's service medical records 
reveals that he was treated for complaints of right shoulder 
pain in October and November 1991.  X-rays were normal.  The 
remainder of the service medical records were negative 
regarding the right shoulder.

The veteran filed his initial claim of service connection 
for, inter alia, a right shoulder disability in February 
1998, shortly after his discharge from service.  

In conjunction with his claim of service connection, the 
veteran was afforded a VA examination in April 1998.  The 
veteran reported a history of right shoulder pain, although 
he did not have pain on the day of the examination.  X-rays 
of the right shoulder were normal.  The examiner did not 
diagnosis a right shoulder disability.  

In a June 1998 rating decision, the RO denied the veteran's 
claim of service connection for a right shoulder disability 
based on a finding that the in-service right shoulder pain 
was acute and transitory and no chronic right shoulder 
disability was shown in service, or at the post-service 
examination of April 1998.  

The veteran appealed the June 1998 rating decision to the 
Board.  In a February 2000 decision, the Board denied the 
veteran's claim based on a finding that the evidence of 
record did not show that the veteran had a current right 
shoulder disability.  

The veteran was afforded a VA joints examination in October 
2000, in conjunction with another claim for benefits.  The 
veteran reported pain in both shoulders, specifically in the 
front part of the mid clavicle area.  The veteran reported 
that the pain was intermittent and could last up to two weeks 
at a time.  Examination of the right shoulder was negative 
for any disease process or symptoms, and radiological 
examination was also normal.  

In October 2002, the RO received the veteran's claim to 
reopen the issue of entitlement to service connection for a 
right shoulder disability.  In support of his claim to 
reopen, the veteran submitted private treatment records which 
revealed that the veteran was treated in September 2002 for 
complaints of right shoulder pain.  The impression was right 
rotator cuff tendonitis/impingement syndrome.  A September 
2002 private magnetic resonance imaging (MRI) of the right 
shoulder revealed AC joint arthritic changes with a low lying 
acromion.  No cuff tears were evident, but there were some 
mild signal changes involving the long head of the biceps at 
its insertion consistent with some tendinosis.  

Additional private medical records reveal that the veteran 
underwent a right shoulder arthroscopy in November 2002 for 
debridement of biceps tear, labral tear debridement, and 
acromioplasty/chronic rotator cuff repair.  

In March 2004, the veteran's private orthopedic surgeon who 
performed the November 2002 surgery submitted a letter to the 
RO regarding the possible etiology of the veteran's right 
shoulder disability.  The doctor essentially opined that, 
within a reasonable degree of medical probability, the 
veteran's symptoms of rotator cuff disease actually dated 
back to the time of his military service.  The surgeon 
further noted that according to the veteran's history, he 
began having symptoms during service, and actually sought 
medical attention at that point; however, an MRI was not 
obtained at that time.  

In this case, the relevant evidence added to the record since 
the February 2000 Board decision consists primarily of the 
private treatment records from 2002 which reveal a current 
right shoulder disability, and an opinion from the veteran's 
orthopedic surgeon indicating a possible link between the 
veteran's service and the onset of the current right shoulder 
disability.  All of this new evidence raises a reasonable 
possibility of substantiating the veteran's claim.  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the appellant has submitted 
new and material evidence.  The evidence is certainly new, as 
it was not of record at the time of the February 2000 Board 
decision.  Furthermore, the evidence is material as to 
question of service connection because it raises the 
possibility that the veteran has a current right shoulder 
disability which may have had its onset during service.  
Thus, this evidence is relevant and probative to the issue at 
hand and raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156 (2004).  




ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a right shoulder disability,  
the appeal to this extent is allowed, subject to further 
action as discussed herein below.


REMAND

Having reopened the claim of service connection for a right 
shoulder disability, VA now has the duty to notify the 
appellant as to how to substantiate his claim and to assist 
him in the development of the claim.  As such, the AMC must 
obtain relevant records which could possibly substantiate the 
claim and conduct an appropriate medical inquiry.  See Peters 
v. Brown, 6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5107(a) 
(West 2002).  

In view of the above determination that the veteran's claim 
as to this issue is reopened, the RO, consistent with the 
principles set forth in Bernard v. Brown, 4 Vet. App. 384 
(1993), must be provided an opportunity to further develop 
the record and conduct a de novo review of the reopened 
claim, based on the evidence in its entirety.  In this 
regard, VA is now required to assess the credibility and 
probative value of all the evidence of record in determining 
whether the claim may be granted.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

In this regard, the Board notes that while the veteran's 
assertions are presumed credible for the limited purpose of 
reopening the claim, the presumption of credibility does not 
extend beyond this determination.  See Chipego v. Brown, 4 
Vet. App. 102, 104- 105 (1993).  

In this case, the evidence of record reveals that the veteran 
indeed complained of right shoulder pain during service, and 
continuously after service; however, there is no diagnosis of 
an actual right shoulder disability until 2002.  Moreover, it 
is unclear whether the private orthopedic surgeon was aware 
that the veteran's right shoulder was examined in 1998 and 
2000, and no right shoulder diagnoses were noted at that 
time.  

Specifically, the competent medical evidence of record, as 
noted hereinabove, reveals that the veteran complained of 
right shoulder pain during active service in October and 
November 1991.  No diagnosis was rendered at that time.  

The veteran was afforded VA orthopedic examinations and x-ray 
studies in April 1998 and October 2000.  These examination 
reports noted the veteran's complaints of right shoulder 
pain; but no diagnosis of a chronic right shoulder disability 
was provided, and the radiographic evidence was negative.  

In September 2002, the veteran was treated by a private 
orthopedic surgeon for complaints of right shoulder pain.  At 
that time, an magnetic resonance imaging (MRI) was performed 
and it revealed current right shoulder disability.  
Specifically, the MRI report indicated AC joint arthritis and 
tendinosis.  The surgeon's impression was rotator cuff 
tendonitis/impingement syndrome.  

The veteran underwent right shoulder arthroscopic surgery in 
November 2002.  In March 2004 correspondence to the RO, the 
veteran's private orthopedic surgeon opined that the 
veteran's right shoulder disability dated back to active 
service.  The surgeon based his opinion on the veteran's 
self-report of right shoulder pain dating back to service, as 
well as the fact that the MRI report, which was necessary for 
the current diagnosis, was not performed until 2002.  

As noted, it is not clear whether the private orthopedic 
surgeon was provided with the veteran's service records or 
his claims file at the time he rendered the opinion in March 
2004.  In other words, it is not clear if the opinion of the 
veteran's private orthopedic surgeon was rendered with the 
knowledge that the veteran's previous VA examination and x-
ray reports in April 1998 and October 2000 did not show any 
chronic right shoulder disability or disease process.  

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the 
claimant in obtaining and developing facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
duty to assist also includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Prior to adjudication of the claim on the merits, all of the 
veteran's VA and private treatment records with respect to a 
right shoulder  disability should be obtained and associated 
with the claims file.  

The veteran should be afforded additional opportunity to 
obtain and submit any additional relevant medical records 
pertinent to his claim of service connection.  

The veteran should then be afforded a VA examination to 
determine the current nature and likely etiology of the 
veteran's right shoulder disability.  The examiner must be 
provided with the veteran's claims file and review the 
pertinent documents therein prior to the examination.  

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  The AMC should take appropriate steps 
in order to obtain and associate with the 
claims file all available recent VA 
and/or private medical records concerning 
treatment received by the veteran for his 
right shoulder disability, not already 
associated with the claims file.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and likely etiology of the right 
shoulder disability.  The claims folder 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner in this regard 
should elicit from the veteran and record 
a full clinical history referable to the 
claimed right shoulder disability.  The 
examiner should first identify if any 
such right shoulder disability exists, 
and if so, should provide an opinion, 
with adequate rationale, as to whether it 
is at least as likely as not that any 
current right shoulder disability had its 
onset during service, based on all of the 
pertinent VA and private medical evidence 
in the claims file.  In particular, the 
examiner should consider the service 
medical records, the VA examinations of 
April 1998 and October 2000, the private 
treatment records from 2002, and the 
March 2004 opinion of the orthopedic 
surgeon, as well as any additional 
pertinent medical evidence that is 
obtained and associated with the claims 
file subsequent to this remand.  All 
findings must be reported in detail and 
all indicated testing must be 
accomplished.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
certain time of onset (e.g., during 
service) of a disorder as it is to find 
against it.)

3.  Following completion of the 
development requested hereinabove, the AMC 
must undertake to review the veteran's 
claim.  If any benefit sought on appeal 
remains denied, then the veteran and his 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


